Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Ashley Hightower and Ash High                          Appeal from the 276th District Court of
 Enterprises, LLC, Appellants                           Titus County, Texas (Tr. Ct. No. 39136).
                                                        Memorandum Opinion delivered by Justice
 No. 06-17-00069-CV         v.                          Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.
 Allegheny Investments, LLC, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED NOVEMBER 9, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk